DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Rejection of Claim(s) 1-15 under 35 U.S.C. 102(a)(1) as being antcipated by Kowallis (US 6245297) has been withdrawn in light of applicants amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being antcipated by Tisone (US 8920752).
Regarding claim 1, Tisone teaches a system for high speed array printing comprising a substrate conveyance system (512) to convey a number of substrates (511); at least one station (508) located in-line with respect to the substrate conveyance 
Regarding claim 2, a spittoon (50) located below the substrate conveyance system to receive reagents spat through the apertures.
Regarding claim 3, the apertures in the substrate conveyance system comprises an absorbent pad.  (Refer to Figure 17)
Regarding claim 4, the at least one reagent module does not move relative to the substrate conveyance system during the spit operation. This limitation is considered a process and/or intended use limitation, which do not further delineate the structure of the claimed apparatus (i.e. from apparatus claim 1) from that of the prior art. Since claim 1, etc. are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. This recited process or intended use limitation is accorded no patentable weight to an apparatus. Process limitations are not germane to patentablility to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 6, the apertures (93) are defined in the substrate conveyance system between each of the substrates.  (Refer to Figure 22)
Regarding claim 7, data regarding the position of the apertures along the substrate conveyance system and below the at least one reagent module is sent to the at least one reagent module, the data signaling to the at least one reagent module to perform the spit operation. This limitation is considered a process and/or intended use limitation, which do not further delineate the structure of the claimed apparatus (i.e. from apparatus claim 1) from that of the prior art. Since claim 1, etc. are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. This recited process or intended use limitation is accorded no patentable weight to an apparatus. Process limitations are not germane to patentablility to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 8, a conveyor surface (512) to convey conveying a number of substrates to a reagent module (512) on a conveyor surface; dispensing reagent from the reagent module to the substrates on the conveyor surface: the conveyor surface 
Regarding claim 9, data regarding the position of the apertures along the conveyor surface and below the at least one reagent module is sent to the at least one reagent module to time the spitting in response to an aperture being positioned below the reagent module.  (Refer to Col. 16, Lines 34-44)
Regarding claim 10, spitting reagent through the apertures and into a spittoon located below the conveyor surface to receive reagents spat through the apertures. (Refer to Col. 16, Lines 13-40) 
Regarding claim 11, collecting reagent spit from the reagent module to an aperture with an absorbent pad located within the apertures aperture in the conveyor surface.
Regarding claim 12, the apertures are spaced periodically along the conveyor surface and the data defines a time at which the periodically spaced apertures are positioned at the at least one reagent module perform for a spit operation. (Refer to Col. 16, Lines 34-44)
Regarding claim 13,  a computer readable storage medium comprising computer usable program code embodied therewith, the computer usable program code to, when executed by a processing device: determine whether a number of reagent dispensing 
Regarding claim 14, the computer usable program code, when executed by the processing device, instructs the reagent dispensing devices to move to a capping module to seal the reagent dispensing devices from ambient atmosphere.
Regarding claim 15, the computer usable program code, when executed by the processing device, sends data regarding the time the aperture is present under the reagent dispensing devices. (Refer to Col. 16, Lines 34-44)
Regarding claim 16, the apertures are disposed at a periodic interval along the substrate conveyance system, the reagent module using the periodic interval to time the spitting.  (Refer to Figure 22)
Regarding claim 17, the at least one reagent module comprises a plurality of reagent modules, each reagent module having a different architecture to dispense different volumes of reagent.  (Refer to Figure 15)
Regarding claim 18, the apertures are disposed at irregular locations along the substrate conveyance system, the reagent module having data indicating where the apertures are located for timing of the spitting by the reagent module at the apertures passing below the reagent module.  (Refer to Figure 15)
Regarding claim 19, spitting reagent through the apertures (93).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Refer to rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798